DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
In line 2 of claim 2, “silicon” should read “silicone”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak (US 5,993,478).
Regarding claims 1, 6, and 8, Nowak discloses a teething ring for oral development comprising: a hub comprising a ring (fig. 1, element 18); a plurality of teething spokes 20 and 24 emanating outwardly from the hub; and an attachment boss 22 emanating from the hub.
Regarding claim 6, the plurality of teething spokes are hinged in a relation to the hub (see figs. 1 and 2).
Regarding claim 8, the hub (fig. 1, element 18 and 26) comprises a slotted outside circumference (fig. 7, element 86) adapted to receive an end of each of the plurality of teething spokes. Examiner notes that each of the parallel lengths can be considered a spoke.
Regarding claim 18, Nowak discloses a teething ring system for an oral development of a child, the teething ring system comprising: a hub comprising a weighted ring (fig. 1, element 18); a plurality of teething spokes 20 and 24 in a hinged relation to the hub; and an attachment loop 22 emanating from the hub.
Regarding claim 19, the hinged relation of the plurality of teething spokes to the hub comprises a swivel pivot disposed between the weighted ring and a respective end of each of the plurality of teething spokes (see figs. 1 and 2).
Regarding claim 20, the plurality of teething spokes comprises a corn cob like teething spoke having a kernel like surface (see fig. 1, element 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9-17 is/are rejected under 35 U.S.C. 103 as being obvious over Ferrill (US 2021/0177706) in view of Herbst (US 3,669,117).
Regarding claims 1, Ferrill discloses a teething ring for oral development comprising: a hub comprising a ring (fig. 1, element 11); a plurality of teething spokes 20 and 24 emanating outwardly from the hub.
Ferrill discloses the invention essentially as claimed except for an attachment boss emanating from the hub. Herbst teaches a circular teething ring (fig. 1) with an attachment boss 33 emanating from the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ferrill with an attachment boss as taught by Herbst, in order to hang the teether when not in use.
Regarding claim 5, the plurality of teething spokes is fixed in a relation to the hub (Ferrill; fig. 1).
Regarding claim 7, modified Ferrill discloses the invention essentially as claimed except wherein the hub comprises a hollow weighted ring filled with a fluid. Herbst teaches filling a teether with gel or liquid, in order to attain maximum soothing (col. 1, ll. 15-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teether of Ferrill with gel or liquid as taught by Herbst, in order to attain maximum soothing.
Regarding claim 9, a shape of the ring (Ferrill; fig. 1, element 12) is circular.
Regarding claims 10 and 11, modified Ferrill discloses the invention essentially as claimed except wherein a shape of the ring is elliptical or heart like. However, Ferrill does disclose that the teether could have other shapes and sizes or could include more or fewer tabs of various shapes (paragraph 0017). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of Ferrill to be elliptical or heart-like, in order to select the shaped preferred by the child.
Regarding claim 12, the attachment boss is a pacifier clip loop (Herbst; fig. 1, element 33).
Regarding claim 13, each of the plurality of teething spokes (Ferrill; fig. 1, elements 20 and 24) is ninety degrees offset from another.
Regarding claim 14, the attachment boss is a tether (Ferrill; fig. 1, element 33). Examiner notes that a tether does not require a particular material.
Regarding claim 15, modified Ferrill discloses the invention essentially as claimed except wherein at least one of the plurality of teething spokes is hollow and shares a fluid therein with a hollow core of the ring. Herbst teaches filling a teether with gel or liquid, in order to attain maximum soothing (col. 1, ll. 15-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teether of Ferrill with gel or liquid as taught by Herbst, in order to attain maximum soothing. Examiner notes that the fluid in Herbst is shared by the ring and tabs (see fig. 4)
Regarding claim 16, modified Ferrill discloses the invention essentially as claimed except wherein the ring is weighted with a fluid internal thereto. Herbst teaches filling a teether with gel or liquid, in order to attain maximum soothing (col. 1, ll. 15-19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teether of Ferrill with gel or liquid as taught by Herbst, in order to attain maximum soothing.
Regarding claim 17, Ferrill discloses a teething ring device for an oral development of a child, the teething ring device comprising: a hub comprising a weighted ring (fig. 1, element 11); a plurality of teething spokes 20 and 24 fixed outwardly from the hub.
Ferrill discloses the invention essentially as claimed except for an attachment loop emanating from the hub for a pacifier clip. Herbst teaches a circular teething ring (fig. 1) with an attachment boss 33 emanating from the hub. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ferrill with an attachment boss as taught by Herbst, in order to hang the teether when not in use.

Claim 2 is/are rejected under 35 U.S.C. 103 as being obvious over Ferrill in view of Herbst, as applied to claim 1 above, and further in view of Chipperson et al. (US 2009/0287247).
Regarding claim 2, modified Ferrill discloses the invention essentially as claimed except wherein the plurality of teething spokes comprises a soft silicone spoke filled with a fluid. Ferrill teaches a teether (fig. 1A) manufactured from silicone (paragraph 0048) and that it is known to fill teethers with freezable liquid, in order to soothe teething pain (paragraph 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teether of Ferrill with silicone as taught by Chipperson, in order to manufacture the teether from a well-known material. Likewise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teether of Ferrill with freezable liquid as taught by Chipperson, in order to sooth teething pain.

Claim 3 is/are rejected under 35 U.S.C. 103 as being obvious over Ferrill in view of Herbst, as applied to claim 1 above, and further in view of Chipperson and Williams (US 2018/0263858).
Regarding claim 3, Ferrill discloses that the plurality of teething spokes has teeth (fig. 1, element 22). Modified Ferrill discloses the invention essentially as claimed except wherein the plurality of teething spokes comprises a silicone. Ferrill teaches a teether (fig. 1A) manufactured from silicone (paragraph 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teether of Ferrill with silicone as taught by Chipperson, in order to manufacture the teether from a well-known material.
Modified Ferrill discloses the invention essentially as claimed except wherein the spoke is squeaky. Williams teaches a teether configured to squeak (paragraph 0022). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ferrill to be squeaky as taught by Williams, in order to entertain the child.

Claim 4 is/are rejected under 35 U.S.C. 103 as being obvious over Ferrill in view of Herbst, as applied to claim 1 above, and further in view of Hyslop (US 2018/0055741).
Regarding claim 4, modified Ferrill discloses the invention essentially as claimed except wherein the plurality of teething spokes comprises a spoke comprising a crinkled material. Hyslop teaches a teether with a crinkle layer (paragraph 0024). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ferrill with a crinkle layer as taught by Hyslop, in order to entertain the child.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W./Examiner, Art Unit 3771                                                                                                                                                                                                        
/JULIAN W WOO/Primary Examiner, Art Unit 3771